

117 HR 5457 IH: Afghan Threat Finance Cell Establishment Act of 2021
U.S. House of Representatives
2021-09-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5457IN THE HOUSE OF REPRESENTATIVESSeptember 30, 2021Mr. Lynch (for himself and Mr. Taylor) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo direct the President to establish the interagency Afghan Threat Finance Cell. 
1.Short titleThis Act may be cited as the Afghan Threat Finance Cell Establishment Act of 2021. 2.Establishment of Afghan Threat Finance Cell (a)EstablishmentNot later than 90 days after the date of the enactment of this Act, the President shall establish an interagency organization to be known as the Afghan Threat Finance Cell. 
(b)MissionThe mission of the Afghan Threat Finance Cell shall be to identify, disrupt, and eliminate illicit financial networks in Afghanistan, particularly such networks involved in narcotics trafficking, illicit financial transactions, official corruption, and terrorist networks. (c)Organization (1)MembershipThe Afghan Threat Finance Cell shall consist of representatives from elements of the United States Government as follows: 
(A)The Department of the Treasury. (B)The Drug Enforcement Administration. 
(C)The Department of State. (D)The Department of Defense. 
(E)The Federal Bureau of Investigation. (F)The Internal Revenue Service. 
(G)The Department of Homeland Security. (H)The Defense Intelligence Agency. 
(I)The Office of Foreign Assets Control of the Department of the Treasury. (J)The Central Intelligence Agency. 
(K)Any other law enforcement agency or element of the intelligence community that the Secretary of the Treasury, the Administrator of the Drug Enforcement Administration, and the Secretary of Defense jointly determine appropriate. (2)Lead agenciesThe Department of the Treasury shall serve as the lead agency of the Afghan Threat Finance Cell. The Drug Enforcement Administration and the Department of Defense shall serve as the co-deputy lead agencies of the Afghan Threat Finance Cell. 
(d)CoordinationThe Afghan Threat Finance Cell shall regularly coordinate and consult with regional Financial Intelligence Units, the international Financial Action Task Force, and the Special Inspector General for Afghanistan Reconstruction. (e)Briefings (1)RequirementNot later than one year after the date of the enactment of this Act, and annually thereafter, the Afghan Threat Finance Cell shall provide to the appropriate congressional committees a briefing on the activities of the Afghan Threat Finance Cell. 
(2)Matters includedEach briefing under paragraph (1) shall include the following: (A)An assessment of the activities undertaken by, and the effectiveness of, the Afghan Threat Finance Cell in identifying, disrupting, eliminating illicit financial networks in Afghanistan, particularly such networks involved in narcotics trafficking, illicit financial transactions, official corruption, and terrorist networks. 
(B)Any recommendations to Congress regarding legislative or regulatory improvements necessary to support the identification, disruption, and elimination of illicit financial networks in Afghanistan. (3)FormA briefing under paragraph (1) may be provided in a classified form. 
(4)Appropriate congressional committees definedIn this subsection, the term appropriate congressional committees means— (A)The Committee on Financial Services, the Committee on Reform, the Committee on the Judiciary, and the Committee on Armed Services of the House of Representatives. 
(B)The Committee on Banking, Housing, and Urban Affairs, the Committee on Homeland Security and Governmental Affairs, the Committee on the Judiciary, and the Committee on Armed Services of the Senate. (f)Termination (1)In generalExcept as provided by paragraph (2), the Afghan Threat Finance Cell shall terminate on the date that is three years after the date of the enactment of this Act. 
(2)ExtensionThe President may extend the date under paragraph (1) by an additional two years. 